DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-3, 5-8, and 13-14 in the reply filed on 10 November 2022 is acknowledged.  Claims 4, 9-12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 November 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 04 June 2021, have been considered.

Drawings
Figures 3A and 3B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Giere et al. (US 6,951,383).
With respect to claim 1, Giere discloses a liquid ejection module comprising: 
a functional layer (Fig. 6F, element 36a) which has formed therein a plurality of energy generating elements (Fig. 6F, element 38a; Column 5, lines 57-58) arranged in a first direction (Fig. 6F, i.e. up/down direction) and a first opening (Fig. 6F, element 80a) disposed at a position apart from a row of the plurality of energy generating elements in a second direction (Fig. 6F, i.e. left/right direction) which intersects with the first direction; 
a flow channel forming layer (Fig. 6F, element 37a) which is provided on the functional layer and has formed therein a plurality of pressure chambers (Fig. 6F, element 42a) disposed at positions corresponding to the respective energy generating elements, first individual flow channels (Fig. 6F, element 82) which communicate with the respective pressure chambers, and a first common flow channel (Fig. 6F, element 84) which communicates with the first opening and connects to the plurality of first individual flow channels in a shared manner (Column 7, lines 31-37); and 
an orifice plate (Fig. 6F, element 40a) which is provided on the flow channel forming layer (Column 5, line 65) and has formed therein a plurality of ejection ports (Fig. 6F, element 44a) that communicate with the respective pressure chambers , 
wherein liquid supplied through the first opening passes through the first common flow channel and the first individual flow channels, is disposed in the pressure chambers (Column 7, lines 31-37), and is ejected from the ejection ports in response to an application of voltage to the respective energy generating element (Column 1, lines 30-37), wherein 
in the first common flow channel (Fig. 6F, element 84) of the flow channel forming layer (Fig. 6F, element 37a), a beam (Fig. 6F, element 60a and/or Fig. 7, i.e. portion of element 96 in element 34b) is formed which extends in the second direction (Fig. 6F, i.e. left/right direction) from a flow channel wall (Fig. 6F, i.e. right side of element 37a) of the first common flow channel toward the first individual flow channels  (Fig. 6F, element 82) and supports the orifice plate (Fig. 6F, element 64a) in a region facing the first opening (Fig. 6F, element 80a).
The examiner notes to applicant that the limitations concerning the relative positions of each element are broad in scope and would have been obvious to one of ordinary skill in the art in view of Giere as applied above.
With respect to claim 2, Giere discloses the beam (Fig. 6F, element 60a) is located at a center of the first opening (Fig. 6F, element 80a) in the first direction (Fig. 6F, i.e. up/down direction) and has a shape (Fig. 6F, element 60a, i.e. quadrilateral) which is symmetrical in the first direction.
With respect to claim 3, Giere discloses the first opening (Fig. 6F, element 80a) and the beam (Fig. 6F, element 60a) each have a shape (Fig. 6, i.e. each appear to be rectangles) such that a length thereof in the first direction (Fig. 6F, i.e. up/down direction) is longer than a length thereof in the second direction (Fig. 6F, i.e. left/right direction).
With respect to claim 6, Giere discloses the flow channel forming layer (Fig. 6F, element 37a) also has formed therein a plurality of second individual flow channels (Fig. 6F, another one of element 82) communicating with the respective pressure chambers (Fig. 6F, another one of element 42a) and a second common flow channel (Fig. 6F, another one of element 84) connecting to the plurality of second individual flow channels in a shared manner (Column 7, lines 31-37), the functional layer also has formed therein a second opening (Fig. 6F, another one of element 80a) communicating with the second common flow channel, and in the second common flow channel of the flow channel forming layer, a beam (Fig. 6F, another one of element 60a and/or Fig. 7, i.e. another one of a portion of element 96 in element 34b) is formed which extends in the second direction (Fig. 6F, i.e. left/right direction) from a flow channel wall of the second common flow channel toward the second individual flow channels and supports the orifice plate in a region (Fig. 6F, another portion of element 64a) facing the second opening.
The examiner notes to applicant that it is well known in the inkjet art for liquid ejection modules to include multiple arrays and/or matrices of each element as listed in claims 1 and 6 above (see Giere at Column 1, lines 26-37, Fig. 8, and Fig. 13).  
With respect to claim 7, Giere discloses the first opening, the first common flow channel, and the first individual flow channels (see claim 1 above) and the second opening, the second common flow channel, and the second individual flow channels (see claim 6 above) are arranged symmetrically in the second direction (Fig. 6F, i.e. left/right direction) across an array of the plurality of energy generating elements (Fig. 6F, element 38a).
The examiner notes to applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (Fig. 4A, i.e. elements 6a and 6b are connected across one of element 5).  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 8, Giere discloses the first opening (Fig. 6F, element 80a), the first common flow channel (Fig. 6F, element 84), and the first individual flow channels (Fig. 6F, element 82) are arranged symmetrically in the second direction (Fig. 6F, i.e. left/right direction) across an array of the plurality of energy generating elements (Fig. 6F, element 38a). 
With respect to claim 13, Giere discloses film boiling is caused in liquid in the pressure chambers (Fig. 6F, element 42a) in response to an application of voltage to the respective energy generating element (Fig. 6F, element 38a), and the liquid in the pressure chambers is ejected from the ejection ports (Fig. 6F, element 44a) due to energy of generated bubbles growing (Column 1, lines 30-37).
With respect to claim 14, Giere discloses a substrate (Fig. 6F, element 33a) which is provided under the functional layer (Fig. 6F, element 36a) and supports the functional layer, the flow channel forming layer (Fig. 6F, element 37a), and the orifice plate (Fig. 6F, element 40a).

Allowable Subject Matter
1. Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The primary reasons for allowance for claim 5 is that applicant’s claimed invention includes liquid ejection module having a first opening and a beam, where the following relation is satisfied: 

L1/L0≤0.75×(2×10^(−5)×exp(8×(W0/W1))+0.45) 
where L0 is a dimension of the first opening in the first direction, L1 is a dimension of the beam in the first direction, W0 is a dimension of the first opening in the second direction, and W1 is a dimension of the beam in the second direction.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1. Cabal et al. (US 7,370,944) discloses a liquid ejector (Fig. 4, element 10) having a beam (Fig. 4, element 90) formed from a flow channel (Fig. 4, element 60) that extends in a second direction (Fig. 4, i.e. left/right direction).  
2. Rivas et al. (US 9,352,568) discloses a fluid ejection device (Fig. 8, element 114) having a beam (Fig. 8, element 228) formed from a flow channel (Fig. 8, element 212) that extends in a second direction (Fig. 8, i.e. left/right direction).    
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        11/22/2022